Citation Nr: 0707564	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for a low back disability. 



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to September 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision by the RO in Newark, New 
Jersey which denied service connection for intermittent low 
back pain. 

In a July 2006 decision, the Board remanded this issue for 
further development.


FINDING OF FACT

A current low back disability was first demonstrated years 
after service and is not related to a disease or injury in 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and degenerative joint disease of the lower back 
cannot be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in January 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  This letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them. 

With respect to the fourth element, the January 2004 VCAA 
letter contained a notation that the veteran was to give VA 
enough information to be able to identify and request 
relevant records where they exist.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  In August 2006, the 
veteran submitted recent MRI reports of his lower back 
thereby demonstrating the veteran's actual knowledge of the 
need to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the January 2004 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date 
until the September 2006 supplemental statement of the case.  
VCAA notice cannot be provided in post-decisional documents, 
such as a SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006), Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the inferred notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.  

Additionally, per the July 2006 Board remand, VA's Appeals 
Management Center appears of have sought and obtained all 
records of treatment pertaining to the veteran's low back 
disorder from the East Orange, New Jersey VA Medical Center 
(VAMC).  

The veteran also underwent a comprehensive VA examination in 
January 2004.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic diseases, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

An August 1976 service medical record shows that the veteran 
had fallen and injured his back.  The treating physician 
stated that the veteran's back was tender over the Post SI 
(sacroiliac) joint, but that there were no radicular 
symptoms.

During his undated separation examination, the veteran 
reported no physical defects.  The examiner listed the 
veteran as qualified for separation.

In January 2004, the veteran underwent a VA examination.  The 
examiner noted the veteran's history of having hurt his back 
when he fell during basic training.  The veteran reported 
that at the time of the injury, he was treated with 
medication and given some time off with light duty.  His back 
did not bother him after that for several years.  He reported 
that a few years after service his back started hurting 
again.  His back pain seemed somewhat similar to the pain 
that he had while in service.  His pain was caused when he 
was moving furniture and heavy objects.  He has had 
intermittent low back pain since then.  After service, the 
veteran worked in construction and moved furniture before his 
current employment working in security.  He reported that his 
back was fine now, but would hurt if he had to lift 50 or 100 
pounds.  He recently started physical therapy which seemed to 
be helping.

The examiner related that an X-ray from five years earlier 
had shown a little bit of arthritis.  On current examination, 
the veteran's upper sacrum was tender.  X-rays demonstrated 
no evidence of acute fracture or dislocation, but there was 
mild L3-4 and L5-S1 intevertebral disc space narrowing.  The 
impression was multilevel degenerative change.

The diagnosis was intermittent low back pain with heavy use.  
The examiner noted that the veteran had had some back pain in 
service, but none for several years after leaving service.  
The examiner concluded that the veteran's low back pain did 
not appear to be service connected.

In August 2004, the veteran underwent an MRI of the lumbar 
spine.  .  The MRI revealed degenerative changes at L5-S1 
with a diffuse bulge.  There was no evidence of stenosis.

VA treatment records and records from a private imaging 
service dated from September 2004 to July 2006 show 
continuing treatment for the low back disabilities.  On VA 
outpatient treatment in March 2005, the veteran presented 
with a history of back pain since service that had recently 
gotten worse.  The diagnosis was lumbo-sacral radiculopathy 
that was slightly better with pain medications.  

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as there is a current 
diagnosis of herniated disc and degenerative joint disease 
involving the low back.  

The requirement for an in-service injury is satisfied as 
service medical records show that the veteran injured his 
back in August 1976 when he fell during basic training.  

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

While the March 2005 treatment record seems to report a 
continuity of back symptomatology since service, the veteran 
was very clear on the January 2004 examination that there was 
no such continuity.  On the January 2004 examination he 
reported that back pain only arose in the context of years of 
heavy lifting after service.

The veteran is not a medical professional competent to render 
an opinion on matters of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competent medical evidence 
would be needed to establish a link between the current back 
disabilities and the reported injury in service.  Caluza.  

The only competent opinion of record is that of the VA 
examiner who concluded that the current back disability was 
not likely related to service.  

Although degenerative joint disease, or arthritis, is a 
chronic disease, it was not identified in service, the weight 
of the evidence is against finding a continuity of 
symptomatology, and it was not found until approximately 20 
year after service.  The preponderance of the evidence is, 
therefore, against the grant of service connection on a 
presumptive basis.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§ 3.303(b), 3.307, 3.309.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a low back disability 
is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


